Citation Nr: 1446285	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  12-10 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for low back disability.

3.  Entitlement to service connection for left hip disability.

4.  Entitlement to service connection for right hip disability.

5.  Entitlement to service connection for an eye disability, to include glaucoma.

6.  Entitlement to an initial increased rating for residuals, fractured left wrist, currently rated 10 percent disabling.

7.  Entitlement to an initial increased rating for chondropathia patellae, left knee, currently rated 10 percent disabling.

8.  Entitlement to an initial increased rating for chondropathia patellae, right knee, currently rated 10 percent disabling.

9.  Entitlement to an initial compensable rating for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to December 1982.  His awards and decorations include the Combat Infantryman Badge and the Bronze Star Medal with "V" device.

These matters come to the Board of Veterans' Appeals (Board) from a January 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, denied entitlement to service connection for tinnitus, low back disability, bilateral hip disability, and an eye disability; and, granted entitlement to service connection for chondropathia patellae, right knee, assigning a 10 percent rating; chondropathia patellae, left knee, assigning a 10 percent rating; bilateral hearing loss, assigning a noncompensable rating; and, residuals, fractured left wrist, assigning a noncompensable rating, all effective August 17, 2006.  A notice of disagreement was filed in April 2008 with regard to the denials of service connection and disability ratings assigned to the above disabilities.  A statement of the case was issued in February 2012 and a substantive appeal was received in April 2012.

In a February 2012 rating decision, the RO assigned an effective date of July 31, 2006 to all of his service-connected disabilities, and assigned a 10 percent disability rating to residuals, fractured left wrist, effective July 31, 2006.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran was scheduled to attend a Board hearing in August 2012; however, he failed to appear.

All issues before the Board, except for the tinnitus and left wrist matters, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if any further action is required on his part.


FINDINGS OF FACT

1.  The Veteran has tinnitus as a result of service.

2.  Residuals of fracture of the left wrist is manifested by limitation of motion of the wrist, with complaints of pain, with no evidence of ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1154 (West 2002);  38 C.F.R. §§ 3.303, 3.304 (2013).

2.  The criteria for entitlement to a disability rating in excess of 10 percent for residuals, fractured left wrist, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veteran Claims' (Court's) continued to recognize that typically VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In September 2006, a VCAA letter was issued to the Veteran with regard to his service connection claims.  Such letter notified the Veteran of what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id; but see VAOPGCPREC 1-2004; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since the left wrist issue in this case (entitlement to an initial increased rating) is a downstream issue from that of the award of service connection, another VCAA notice is not required.  The letter has clearly advised the Veteran of the evidence necessary to substantiate his claim.  As for the tinnitus matter, as explained below, service connection is warranted for that issue.  Consequently, no further notice is required in connection with this appeal.

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's service treatment records and post-service treatment records identified.  All documents in German have been translated to English.  There is no indication of relevant, outstanding records which would support the Veteran's claim for an initial increased rating for left wrist disability.  

In July 2010 and March 2011, the Veteran underwent examinations to assess the severity of his left wrist.  Collectively, the examination reports are thorough and contain sufficient information to decide the issue.  See Massey v. Brown, 7 Vet. App. 204 (1994).  As to the tinnitus, the examination the Veteran underwent is clearly inadequate.  Nevertheless, there is sufficient evidence of record to decide the claim.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the left wrist issue on appeal.

Criteria & Analysis-Tinnitus

The Veteran contends that he developed tinnitus as a result of exposure to acoustic trauma in service.  He maintains that the tinnitus has been present since service.

The service personnel records show the Veteran served in combat; his exposure to acoustic trauma is apparent.

The only examination afforded the Veteran in connection with the current tinnitus claim was a May 2007 ENT Specialist Report.  At that time, the Veteran reported complaints of noise in his ears, a high-frequency ringing, which he noticed 2 or 3 times a month.  On audiometry testing, on a pitch-match procedure, the tinnitus on the both sides was localized at 4 kHz.  The examiner stated that the Veteran's tinnitus was not burdensome and therefore was not ratable.  

The above examination report makes clear that the Veteran currently does have tinnitus.  Unfortunately, the examiner went beyond his competence and addressed a legal matter, namely whether the tinnitus was ratable, rather than a medical matter, such as whether the tinnitus, "burdensome" or not, is etiologically related to service. 

Despite the inadequate medical examination, the Board finds that there is sufficient evidence to decide the claim.  The Veteran clearly experienced acoustic trauma in service, and the May 2007 examiner confirmed the presence of tinnitus.  As to a link to service, the Veteran contends that he has experienced tinnitus since service.  The Board finds his account credible.  In short, the Board finds that the combination of lay and medical in this case establishes a link between the current tinnitus and service.  See 38 U.S.C.A. § 1154(a).  Accordingly, service connection for tinnitus is granted.


Criteria & Analysis-Left Wrist

The Board has reviewed all of the evidence in the claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 . 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. Ap. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 ; 38 C.F.R. §§ 4.1 , 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination report in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1 , 4.2, 4.10.

Under Diagnostic Code 5215, limitation of motion of the wrist, a maximum 10 percent evaluation is warranted for palmar flexion limited in line with forearm, or where dorsiflexion is less than 15 degrees, for either the major or minor upper extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  The Veteran's left wrist is rated 10 percent disabling pursuant to Diagnostic Code 5215, thus he is in receipt of the maximum assignable rating for limitation of motion.  Therefore, a higher rating is not available under that provision.  The Board acknowledges the findings of active arthritic joint degeneration affecting the left wrist; however, pursuant to Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  Again, he has already in receipt of the maximum assignable rating for limitation of motion.  Additionally, while higher ratings for wrist disabilities are available under 38 C.F.R. § 4.71a, Diagnostic Code 5214, that provision requires the presence of ankylosis, which has not been diagnosed in this case.  

The Board has also considered the impact of functional loss, weakened movement, excess fatigability, incoordination and pain.  DeLuca, 8 Vet. App. at 206-07.  The Board acknowledges the examination reports which reflect complaints of pain in the wrist.  However, because the Veteran is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider 38 C.F.R. §§ 4.40 and 4.45.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  In any event, the Veteran's symptoms have been taken into consideration in awarding a disability evaluation of 10 percent.  An additional "symbolic" range of motion loss for pain, excess fatigability, decreased functional ability, etc. is not warranted.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board acknowledges the Veteran's contentions; however, the Board finds the severity of the Veteran's service-connected left wrist disability is fully contemplated by the rating criteria.  There is nothing exceptional about this service-connected disability.  The degrees of disability exhibited are contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran has not specifically claimed entitlement to a total disability due to individual unemployability (TDIU) as a result of his service-connected disabilities.  See 38 C.F.R. § 4.16.  The evidence of record reflects that he retired from employment in or about 2007; but he is not asserting unemployability due to any service-connected disability.  In the event that a claim of a TDIU was implicitly raised (see Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009)), review of the medical evidence does not reflect that the Veteran's service-connected disabilities preclude employment.  Thus, the evidence of record is against a finding that the Veteran is precluded from gainful employment due to his service-connected disabilities.  Thus, entitlement to a TDIU due to his service-connected disabilities is not warranted.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to a disability rating in excess of 10 percent for residuals, fractured left wrist, is denied.


REMAND

Low back & bilateral hip disabilities

The Veteran asserts that he has low back and hip disabilities due to his service-connected bilateral knee disabilities.  A March 2011 examiner opined that the Veteran's low back and hip disabilities are not caused by or a result of his service-connected bilateral knee conditions.  Such opinions, however, do not consider whether his conditions are aggravated by his service-connected bilateral knee disabilities.  38 C.F.R. § 3.310.  Thus, remand is necessary for further opinions.  

Eye disability

The Veteran has variously claimed loss of vision, blurred vision, and glaucoma due to service.  He asserts that while in Vietnam in 1967 he "got something in my eyes" while he was on patrol in Vietnam and was treated with debridement.  He also asserts that in December 1978 he walked into a tree limb while he was on field exercise training.  He recalls that conjunctivitis was diagnosed.  See January 2009 statement.

For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 11.07.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).

In July 2010, the Veteran underwent an ophthalmological examination.  The Veteran asserted that in August 1967 he sustained a corneal foreign body in the right eye which was treated with debridement, and that in December 1978 he sustained conjunctivitis in the right eye after he walked into a tree limb.  The examiner diagnosed astigmatism, hyperopia, presbyopia, glaucoma, and optic nerve atrophy in both eyes.  The examiner opined that the Veteran's glaucoma is not caused by or a result of the foreign body in 1967.  In June 2011, the Veteran underwent another examination with the same examiner.  The examiner opined that bilateral glaucoma is not caused by or a result of his previous right sided eye injuries.  

Such opinion, however, does not address the other disabilities associated with the eyes and does not contain an appropriate rationale.  Moreover, based on the Veteran's asserted injuries, the correct inquiry is whether any defects were subjected to a superimposed disease or injury which created additional disability.  Thus, remand is necessary for a further opinion.

Bilateral knees

The RO has characterized the Veteran's knee disabilities as chondropathia patellae, left and right knees (also claimed as patellofemoral syndrome, arthritis and patellar tendonitis).  A December 2009 rating decision indicates that his conditions of patellofemoral syndrome, arthritis, and patellar tendonitis are being evaluated together.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In March 2011, the Veteran underwent an examination to assess the severity of his knees.  The examiner opined that his ACL instability of the right knee could not be caused by his in-service diagnosed patello-femoral chondropathia patellae and that his right-sided quadriceps muscle atrophy was also not a result of the patello-femoral chondropathia patellae as this was due to his unstable ACL and his disuse of the right quadriceps muscle over time.  Such opinion, however, does not address any aggravation.  If any aggravation is present, then it would be appropriate to rate these manifestations with his service-connected right knee disability.  

Thus, the Veteran should be afforded another VA examination to assess the severity of his bilateral knee disabilities.  

Bilateral hearing loss

In May 2007, the Veteran underwent an examination to assess his hearing loss.  His hearing loss has not been evaluated since that time thus he should be afforded a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiological examination for the purpose of determining the etiology of his tinnitus and the current severity of his bilateral hearing loss.  The Veteran's claims folder should be reviewed in conjunction with the examination.  

The examiner shall perform an evaluation for hearing impairment as required by 38 C.F.R. § 4.85, which shall include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  

The examiner should provide an opinion concerning the impact of the Veteran's bilateral hearing loss on the Veteran's ability to work.  The examiner should provide supporting rationale for this opinion.

With regard to his claimed tinnitus, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that tinnitus had its onset during his period of service or is otherwise related to the Veteran's noise exposure experienced during service.  

The examiner must provide reasons for this opinion. 

The examiner is advised that the Veteran is competent to report his symptoms and history; and that his reports must be considered in formulating the requested opinions.

If the examiner rejects the reports of the Veteran, the examiner must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason; by itself for rejecting their reports.

If any requested opinions cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

2.  Request that the March 2011 examiner (or another qualified physician if the March 2011 examiner is unavailable) review the claims folders to assess whether his low back or bilateral hip disabilities are aggravated by his service-connected bilateral knee disabilities.  The examiner should respond to the following:
      
a) Is a low back disability, at least as likely as not (a 50 percent or higher degree of probability) proximately due to his service-connected bilateral knee disabilities?  

b) Is a low back disability at least as likely as not (a 50 percent or higher degree of probability) aggravated (e.g., permanently worsened beyond the normal progression of that disease) by his service-connected bilateral knee disabilities?  

c) Is a right or left hip disability at least as likely as not (a 50 percent or higher degree of probability) proximately due to his service-connected bilateral knee disabilities?  

d) Is a right or left hip disability at least as likely as not (a 50 percent or higher degree of probability) aggravated (e.g., permanently worsened beyond the normal progression of that disease) by his service-connected bilateral knee disabilities?  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If you cannot offer an opinion without resorting to mere speculation, please indicate such in your report and explain why an opinion cannot be offered.

An examination should be scheduled only if deemed necessary by the VA examiner.

3.  Request that the June 2011 examiner (or another qualified physician if the June 2011 examiner is unavailable) review the claims folders to resolve whether any eye disability is subject to a superimposed chronic disease or injury during service.  The examiner should offer an opinion as to the following:

a)  Please state whether the Veteran's diagnosed disabilities of the eyes - astigmatism, hyperopia, presbyopia, glaucoma, and optic nerve atrophy - are acquired disabilities or developmental defects.  

b)  For any and all developmental defects of the left and right eyes was such development defect subject to a superimposed chronic disease or injury (as opposed to an acute increase in pain) during his period of active service?

c)  For any current acquired disability of the left eye or right eye, is such disability causally related to service, to include the reported injuries?  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If you cannot offer an opinion without resorting to mere speculation, please indicate such in your report and explain why an opinion cannot be offered.

An examination should be scheduled only if deemed necessary by the VA examiner.

4.  The Veteran should be scheduled for a VA examination to assess the severity of his right and left knee disabilities.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum. 

Range of motion testing should be accomplished and the examiner should report functional impairment due to incoordination, weakened movement excess fatigability, pain or flare-ups in terms of additional degrees of limitation of motion.  

The examiner is advised that the Veteran is competent to report limitation during flare-ups.

The examiner should also report whether there is instability or subluxation that is due to or aggravated by his service-connected bilateral knee conditions and express an opinion as to the severity of such instability or subluxation. 

The examiner should give reasons for all opinions. 

5.  After completion of the above, review the expanded record and readjudicate the service connection and initial increased rating issues.  The eye disability claim should be adjudicated pursuant to 38 C.F.R. §§ 3.303(c), 4.9.  If any benefit sought is not granted in full, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


